 III the Matter Of WILLYS OVERLAND MOTORS, INC.andINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFr & AGRICULTURALIMPLEMENTWORKERS OF AMERICA, LOCAL 12 (UAW-CIO)Case No. 8-B-1372.-Decided March 10, 1944Mr. James F. Holden,of Toledo, Ohio, for the Company.Messrs. David A. Guberm,anandMelvin M. Schultz,of Toledo,Ohio, for the CIO.Mr. William, Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Auto-mobile,Aircraft & Agricultural Implement Workers of America,Local 12 (UAW-CIO), herein called the CIO, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Willys Overland Motors, Inc., Toledo, Ohio, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Louis Plost, Trial Ex-aminer.Said hearing was held at Toledo, Ohio, on February 4, 1944.The Company and the Union appeared and participated.' All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence hearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the, Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a, Delaware corporation, has its offices and plant atToledo, Ohio, where it is engaged in the manufacture of jeeps, shells,'The Mechanics Educational Society of America, Local #4 (CUA), hereincalled MESA,was duly notified of this proceedingIts national representative appearedat the hearingand stated the MESA would not participate in any «ay in this proceeding, Thereafterthe MESA sought from the Board extension of time to file briefs, which was granted55 N. L. R. B., No. 70.376 WILLYS OVERLAND MOTORS, INC.377aircraft and other war materials.During 1942 the Company re-ceived and used at its Toledo plant raw materials valued in excess of$80,000,000, of which more than 75 percent was shipped from pointsoutside the State of Ohio, and manufactured finished products valuedat more than $130,000,000, more than 90 percent of which was shippedto points outside that State.There has been no material change in the business of the Companysince 1942.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.TILE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, Local 12, affiliated with the Congressof Industrial Organizations, and Mechanics Educational Society ofAmerica, Local +4 (CUA), are labor organizations admitting to mem-bership employees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO, as the ex-clusive bargaining representative of certain of the Company's em-ployees on the ground that the Board had previously certified theMESA, and the Company is party to an exclusive recognition, closed-shop contract with MESA covering apparently the same employees.The MESA was certified by the Board in January 1939 as exclusiverepresentative of some of the employees of the Company in the cate-gories sought to be included in the unit by the CIO.2The contractbetween the Company and the MESA, executed on February 8, 1943,provides that it is to continue in effect indefinitely until thirty (30)days' notice of desired modification or termination is given by eitherparty on and after 11 months from the effective date of the agreement.The CIO's demands upon the Company were made on November 19;1943.The certification of MESA, issued more than 5 years ago, clearlyconstitutes no bar to this proceeding.The contract between theparties, being of indefinite duration and providing for terminationupon 30 days' notice, is likewise no bar.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number ofemployees in the unit hereinafter found to be appropriate.32Matter ofIPallysOverland Motors, Inc,10 N. L. R. B 160.3The Field Examiner reported that the CIO submitted 170 authorization cards, that thenamesof 112 persons appearing on the cards were listed on the Company's pay roll, whichcontained the names of 784 employees in the appropriate unit In view of the fact that theMESA contract provides for a closed shop, this showing is sufficient. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the Com-pany and the CIO, that all maintenance mechanics, maintenance ma-chinists, tool and die makers, tool grinders, and tool inspectors, em-ployed by the Company at its Toledo, Ohio, plant, excluding all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.'V.THE DETERMINATION OF REPRESENTATIVESWe shall direct, that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Willys OverlandMotors, Inc., Toledo, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asThe unit covered by the contract between the Company and MESA is phrased as fol-lows"allmaintenance mechanics, maintenance machinists, tool and die makers, toolgrinders, and tool inspectors, including all such in Departments 110, 364, 365, 367, 368370, 601, 692, 693, 695, 750, 751, and 752." Although the Company and the CIO describedthe unit in other tei ins in their stipulation, it appears that they intended to cover the sameunit which has been represented by MESA under the contract It further appears thattheie ate now additional departments containing these categories of employeesOur find-ing as to the unit is intended to include the same categories as have been covered by thecontract, which apparently was intended to include all employees employed by the Companyin the described categoues51n view of the prior bargaining history of MESA at this plant, we shall accord it aplace on the ballot. WILLYS OVERLAND MOTORS, INC.379agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by InternationalUnion, United Automobile, Aircraft & Agricultural Implement Work-ers of America, Local 12, affiliated with the Congress of IndustrialOrganizations or by the Mechanics Educational Society of America,Local #4, (CUA) for the purposes of collective bargaining, or byneither.0